Citation Nr: 0830771	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sarcoidosis.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision in which 
the RO denied service connection for sarcoidosis.  The 
veteran filed a notice of disagreement (NOD) in January 2005, 
and the RO issued a statement of the case (SOC) in April 
2005.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in June 2005.

The veteran was scheduled for RO and Board hearings; however, 
the record shows that he failed to report to both hearings.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal  is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a chronic disease, such as sarcoidosis, becomes manifest 
to a compensable degree (10 percent for sarcoidosis) within 
one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of such disease during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran  has provided VA medical records, dated within 
one year of separation from service, reflect complaints of 
dry mouth, sore throat, swollen and tender ankles, and 
blurred vision; and diagnoses of ankle swelling, questionable 
tenosynovitis versus fasciitis, arthralgia, dry 
mouth/xerostomia, and geographic tongue.  The veteran has 
also provided information from several websites, including 
that of The Foundation for Sarcoidosis Research, that 
indicates that the above symptoms have been associated with 
sarcoidosis.  In this regard, on his VA Form 9, the veteran 
asserted that his symptoms are consistent with sarcoidosis 
and that VA physicians treated the symptoms but failed to 
diagnose the underlying cause.

The veteran underwent VA examinations in February 2004.  Of 
note, the VA respiratory diseases examination report reflects 
the examiner's opinion that the sarcoidosis was unlikely 
active during service but that it is likely that the veteran 
might have had a sub clinical form of the disease for unknown 
duration.  The examiner also stated that the service medical 
records made no mention of any signs or symptoms suggestive 
of any form of sarcoidosis.  Although the examiner opined 
that the sarcoidosis did not have its onset during service, 
the examiner did not provide an opinion on whether the 
sarcoidosis had its onset within one year of separation from 
service.  Further, the VA medical records cited to above were 
received in March 2005 and additional service medical records 
were received in January 2008, both after the completion of 
the above examination report.  As for the additional service 
medical records, of note is an April 1997 report of medical 
history from the veteran's period of reserve duty that 
reflects that in 1992 he had swelling and pain of both ankles 
that resolved with treatment, which is consistent with his 
report that he was treated at the Birmingham VAMC during 
1992.

Under these circumstances, and given the veteran's 
assertions, the RO should undertake appropriate action to 
obtain from the physician who provided the February 2004 
opinion a supplemental opinion-based on full review of all 
the evidence-that address the matters noted above.  The RO 
should only arrange for the veteran to undergo VA examination 
if the prior examiner is not available, or is unable to 
provide the requested opinion without examining the veteran.

If further examination is arranged, the veteran is hereby 
advised that failure to report for the scheduled VA 
examination, without good cause, may result in a denial of 
the claim for service connection (as an original claim will 
be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id.  If the 
veteran fails to report to the scheduled examination, the RO 
must obtain and associate with the claims file any copy(ies) 
of notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

Prior to arranging for further medical opinion , the RO 
should obtain and associate with the claims file all 
outstanding VA records.  In May 2003 correspondence, the 
veteran indicated that he had been treated at the Birmingham 
VA Medical Center (VAMC) shortly after discharge from 
service.  In October 2003, he requested that the RO obtain 
records from the Birmingham VAMC from 1992.  The Board notes 
that the veteran has provided treatment records from the 
Birmingham VAMC from May 1993 to July 1993; however, the 
Board observes that the RO has not attempted to obtain the 
1992 records and there may be other pertinent records from 
1993.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding records of treatment from the Birmingham VAMC 
from 1992 to 1993, following the current procedures set forth 
in 38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. ensure due process, the RO should give 
the veteran another opportunity to present information and/or 
evidence pertinent to the claim.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain all outstanding 
records of treatment from the Birmingham 
VAMC from 1992 to 1993.  The RO must 
follow the current procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal.  The RO should also explain the 
type of evidence that is his ultimate 
responsibility to submit.

The RO should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran's claims file to be reviewed by 
the physician who conducted the February 
2004 VA respiratory diseases examination 
for a supplemental opinion.  Based on a 
full review of the record, including the 
additional service medical records and all 
VA medical records added since the 
completion of the February 2004 report, 
the physician should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the veteran's 
sarcoidosis had its onset within one year 
of separation from service or is otherwise 
medically related to service.  In 
rendering the requested opinion, the 
physician should specifically consider and 
discuss the significance, if any, of the 
veteran's complaints of dry mouth, sore 
throat, swollen and tender ankles, and 
blurred vision from May 1993 to July 1993.  

If the physician who conducted the 
February 2004 VA respiratory diseases 
examination is not available, or is unable 
to provide the requested opinion without 
examining the veteran, the RO should 
arrange for the veteran to undergo 
examination, by an appropriate physician, 
to obtain the above-requested opinion.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in printed 
(typewritten) report. 

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


